Citation Nr: 0703685	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for Osgood-Schlatter's disease with degenerative 
arthritis of the right knee.

2.  Entitlement to an initial evaluation greater than 10 
percent for Osgood-Schlatter's disease with degenerative 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to December 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2005.  A transcript of the hearing has 
been made and is associated with the claims file

The Board finds it would be helpful to briefly review the 
procedural history concerning these claims.

In June 2002, the RO granted service connection for Osgood-
Schlatter Disease (OSD), evaluating the disability as 10 
percent disabling, effective from January 2002.  Service 
connection for degenerative joint disease of the knees, 
bilaterally, was denied.  The veteran disagreed with the 
evaluation and effective date assigned, as well as the denial 
of service connection for degenerative joint disease (DJD) of 
bilateral knees.

In September 2003, the RO issued statements of the case 
(SOCs) identifying these issues, and others, including new 
and material evidence to reopen the previously denied claim 
for service connection for a back injury.  The veteran 
responded in October 2003 with a timely substantive appeal 
identifying the issues of the evaluation assigned the OSD, 
service connection for DJD of bilateral knees, and new and 
material evidence to reopen the previously denied claim for 
service connection for a back injury.

In a January 2005 rating decision, the RO discontinued the 10 
percent evaluation for OSD, effective in January 2002.  The 
RO then granted service connection for OSD with DJD of the 
right and left knees, evaluating the disabilities as 10 
percent disabling, respectively, effective in January 2002.  

In an August 2005 decision and remand, the Board declined to 
reopen the previously denied claim for service connection for 
a back disability.  The claims for higher initial evaluations 
for the right and left knee disabilities were remanded for 
further development.  Hence, the issues are as framed on the 
front page of this decision.

As the subsequent grant of service connection for DJD as part 
and parcel of the OSD disability and grant of separate, 
compensable evaluations for the right and left knee, 
respectively does not constitute a full grant of all benefits 
possible, and as the veteran has not withdrawn his claim, the 
issue concerning entitlement to a higher initial evaluation 
for the right and left knee conditions remains pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

This development requested in the August 2005 remand having 
been completed, the case is now again before the Board.


FINDINGS OF FACT

1.  The medical evidence shows that the right knee disability 
is manifested by range of motion measured at zero to 90 
degrees at its most restricted, absent findings of 
dislocation or subluxation or instability; ankylosis; 
locking, pain, and effusion as the result of dislocated or 
removed cartilage; impairment of the tibia and fibula, or 
genu recurvatum.

2.  The medical evidence shows that the left knee disability 
is manifested by range of motion measured at zero to 70 
degrees at its most restricted, absent findings of 
dislocation or subluxation or instability; ankylosis; 
locking, pain, and effusion as the result of dislocated or 
removed cartilage; impairment of the tibia and fibula, or 
genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for OSD with DJD in the right knee are not met. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for OSD with DJD in the left knee are not met. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5014-5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided 
concerning the claim for service connection by a letter dated 
in February 2002.  The veteran appealed the evaluations 
assigned, which is a "downstream" issue.  Notwithstanding, 
the RO provided post-adjudication notice concerning the claim 
for increased evaluation by letters dated in February and 
September 2005.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim of increased 
evaluation, namely, evidence that his service-connected 
disability had increased in severity.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  

Although the timing of the VCAA notices as to the claim for 
increased evaluations did not comply with the requirement 
that the notice must precede the adjudication, the action 
described above cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim.  He had the 
opportunity to submit additional argument and evidence, which 
he did.  And he had the opportunity to testify as to the 
issue before the undersigned Acting Veterans Law Judge, which 
he did.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a claim). 

Concerning the fifth element, the establishment of effective 
dates, the Board notes that additional notice was not 
provided.  However, in the present case, as the Board is 
denying the claim, the Board finds that the need for such 
notice is rendered moot.  There is therefore no prejudice to 
the veteran in proceeding with his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA treatment 
records, SSA records, and accorded the veteran VA 
examinations.  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Higher Initial Evaluations

The veteran seeks higher initial evaluations for his service 
connected right and left knee disabilities.  As explained 
below, the medical evidence does not support his claim.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved. When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006).

As explained above, in the introduction, service connection 
was initially granted for OSD of bilateral knees, then 
evaluated as 10 percent disabling, effective from January 
2002.  The veteran appealed the evaluation assigned as well 
as the denial of service connection for DJD of the bilateral 
knees.  In a January 2005 rating decision, the RO 
discontinued the evaluation assigned the OSD for bilateral 
knees and instead described the disability as OSD with DJD of 
the knees, assigning a separate, compensable evaluation for 
each knee, respectively, effective from January 2002.  These 
evaluations have been confirmed and continued to the present.

The 10 percent evaluations awarded the veteran's right and 
left knee disabilities were assigned under Diagnostic Code 
5010 and 5014-5010, respectively, for traumatic arthritis and 
osteomalacia evaluated as traumatic arthritis.  See 38 C.F.R. 
§ 4.27 (2006).  A 10 percent evaluation under Diagnostic Code 
5010 contemplates limitation of motion that is manifested by 
X-ray evidence of arthritis but is otherwise uncompensable 
under the diagnostic code specific to limitation of motion 
for the specific joint.  In the present case, the specific 
joint is the knee.  Diagnostic Code 5260 affords a 
compensable, 10 percent, evaluation for limitation of flexion 
to 45 degrees or but greater than 30.  A higher, 20 percent, 
evaluation is afforded for limitation of flexion to 30 
degrees or less.  Diagnostic Code 5261 affords a compensable, 
10 percent, evaluation for limitation of extension to 10 
degrees and less than 15 degrees.  A 20 percent evaluation is 
afforded for limitation of extension to 15 degrees or higher.

VA examinations conducted in April 2002, January 2005, and 
April 2006 show findings of limitation of knee joint motion 
but no findings of instability, laxity, or subluxation, 
bilaterally.  Drawer Sign, Lachman's, and McMurray's testing 
were consistently found to be negative.  Tenderness to 
palpation was appreciated, and the examiners noted crepitus 
in both knees throughout, but no findings of swelling, 
hypertrophy, redness, or heat in either the right or left 
knee.  And, in April 2006, the examiner specifically noted 
that tracking of the patella was normal, bilaterally.

In April 2002, range of motion was measured at zero to 95 
degrees with pain beginning at 95 degrees, bilaterally.  
Pain, muscle fatigue, weakness, lack of endurance, and 
incoordination was noted to cause additional limitation of 
motion, but the decrease in range of motion was not 
quantified.  The examiner observed the veteran presented with 
normal gait and posture and exhibited no limited function in 
standing and walking.

In January 2005, range of motion was measured at zero to 100 
degrees on the right, with pain beginning at 100 degrees, and 
zero to 92 degrees on the left, with pain beginning at 92.  
Additional limitation of motion was observed after repetitive 
use, bilaterally, and due to pain alone with no additional 
functional impairment attributed to fatigue, weakness, lack 
of endurance, or incoordination; however, the examiner did 
not quantify the degree of additional limitation of motion.

In April 2006, range of motion was measured with 
consideration for pain at zero to 100, on the right, and zero 
to 90 degrees on the left.  Repetitive motion produced 
further limitation of motion to zero to 90 degrees on the 
right and zero to 70 degrees on the left absent evidence of 
fatigue, weakness, lack of endurance, or incoordination.  
Additional range of motion on flare-ups could not be 
estimated without resort to mere speculation.  No changes 
were noted in muscle mass, and motor strength was found to be 
adequate.  The veteran was observed to be able to bear his 
full weight on each leg without complaint.  He could stand on 
his heels and toes, with pain in the heels, but refused to 
perform heel/toe walk.  He was able to squat partially, with 
complaints of pain.  The examiner further tested the 
veteran's range of motion against resistance and found marked 
resistance resulted in increased limitation of motion to zero 
to 45 degrees.  Mild and moderate resistance produced no 
change in range of motion.  

The veteran presented with normal gait and posture in April 
2002 and January 2005.  His feet were observed to show no 
signs of abnormal weight bearing.  In January 2005, the 
veteran was observed to wear a knee brace, but in April 2006 
he stated he was not using the braces secondary to swelling 
in his lower extremities.  The examiner observed that he 
presented with a cane, and mildly broad-based gait and mild 
bilateral limp.  Results of X-ray findings reflect findings 
consistent with early arthritis in April 2002, and findings 
of degenerative joint disease in January 2005 and April 2006.  

Records from SSA show that the veteran was found to be 
disabled due to osteoarthritis and allied disorders as 
primary diagnoses and obesity and hyperalimentation as a 
secondary disorder.  Treatment records associated with these 
findings show that the veteran has been diagnosed with and 
treated for a variety of disorders, to include a lower back 
disorder including a work-related back injury, situational 
anxiety and depression, sleep apnea, venus insufficiency and 
cellulitis, and morbid obesity.  In September 2004, he was 
found to exhibit moderate knee osteoarthropathy, 
chondromalacia, and decreased lower spine range of motion.  
He was described as exhibiting a slow, stable, and safe gait 
without the use of assistive devices.  The examiner opined 
that the veteran's obesity and arthritic knees had lowered 
his exertional limitations to sedentary levels.

The veteran's physician submitted statements in May and 
August 2004 attesting to the severity of the veteran's 
bilateral knee disability.  In May 2004, the physician noted 
that the veteran was experiencing increased disability and 
pain in both knees.  In August 2004 the physician described 
the veteran's bilateral knee pain as chronic.  He noted that 
the veteran manifested severe degenerative joint disease and 
that he experienced collapse and was unable to perform 
sustained standing.  

VA treatment records reflect that the veteran reported 
locking and collapse, but objective observations of good 
stability, tendons tracking well despite tenderness to 
palpation, good patella tracking, and no findings of 
effusion, erythema, or warmth.  In September 2004, the 
veteran was diagnosed with degenerative meniscus and it was 
indicated that meniscal repair may be indicated but was not 
presently a good option.

The medical evidence does not show that the veteran manifests 
the range of knee joint motion required for a higher 
evaluation under the criteria.  At its most limited, the 
veteran's right knee range of motion measures zero through 
90, and the left, zero through 70.  It is observed that upon 
significant resistance, the veteran's range of motion was 
measured at zero to 45 degrees, bilaterally.  However, the 
Board notes that this testing was accomplished to determined 
the veteran's motor strength, which was noted to be adequate.  
Notwithstanding, limitation to 45 degrees flexion or greater 
warrants no more than 10 percent, which is not greater than 
the evaluation currently assigned.  

Higher evaluations could also be warranted for ankylosis of 
the knee in a favorable position, dislocated cartilage with 
episodes of locking, pain, and effusion into the joint, and 
impairment of the tibia and fibula with moderate knee or 
ankle disability, but the medical evidence of record does not 
show that the required manifestations are present. First, 
medical evidence does not reflect that the veteran's knees 
are ankylosed, rather the evidence demonstrates that the 
veteran exhibits range of knee joint motion, as above 
described.  The balance of the medical evidence does not 
demonstrate that the veteran's knee disabilities are 
characterized by objective observations of instability or 
subluxation, symptomatic cartilage manifested by locking or 
effusion, or other bony abnormality. Finally, the medical 
evidence does not reflect that the veteran's tibia and fibula 
are impaired, although the veteran has been observed to wear 
braces on occasion and to sometimes ambulate with a cane.

After consideration of the evidence, the Board finds that the 
preponderance of the evidence is against initial evaluations 
greater than 10 percent for either the right or left knee 
disabilities.  

Separate, compensable evaluations may be afforded for 
manifestations of the bilateral knees that are not 
contemplated in the evaluation currently afforded the 
service-connected knee disabilities. See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994); see also VAOPGPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGPREC 9-2004 (September 
17, 2004). In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it 
was held that a rating for subluxation of a knee under 38 
C.F.R. § 4.71a, DC 5257 was not predicated on loss of range 
of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with 
respect to pain, do not apply.

However, in the present case, the medical evidence either 
does not show that the required manifestations are present, 
or, that separate, compensable evaluations are permissible.

First, the Board notes that VA outpatient treatment records 
dated in September 2004 reflect that the veteran was found to 
have a degenerated meniscus, and that surgery was considered 
but then rejected.  In addition, the veteran's treating 
physician stated in August 2004 that the veteran experienced 
episodes of collapse such that he was unable to perform 
sustained standing.  The veteran testified in April 2005 that 
surgery had been recommended to replace ligaments in his 
knees, but that he had been told he must lose weight prior 
having the surgery.  He noted that follow up had been 
scheduled for four to five months from the time of the 
hearing.

The Board observes that the veteran underwent a complete VA 
examination in April 2006-a year after the hearing.  The 
veteran reported episodes of locking and falling due to his 
knees.  He also told the examiner that surgery had been 
indicated.  The examiner stated he had reviewed the claims 
folder in conjunction with examining the veteran and 
conducting clinical tests.  Findings of instability, laxity, 
or subluxation were simply not found to be present.  This is 
consistent with findings reported in VA examinations 
conducted in April 2002 and January 2005.  Given the 
consistency of findings presented in the VA examination 
reports; the lack of observations in the VA treatment records 
of episodes of laxity, instability, subluxation or collapse; 
and the absence of clinical findings or records presented 
with the veteran's treating physician's statements, the Board 
finds that the medical findings presented in the VA 
examination reports concerning the absence of instability, 
laxity, subluxation or of episodes of locking and collapse 
are more probative than that presented by the veteran's 
treating VA physician.  See Miller v. West, 11 Vet. App. 345, 
348 (1998); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Board therefore finds there are no manifestations that 
may be compensated for symptomatic cartilage or recurrent 
subluxation or lateral instability under Diagnostic Codes 
5259, 5258, and 5257.  

Similarly, the medical evidence presents no evidence of 
impairment of the tibia and fibula, or of genu recurvatum.  
Rather, other than findings of degenerative joint disease in 
the bilateral knees, the medical evidence presents no 
findings of any other bony or joint abnormality in either the 
right or left knee.  Hence, separate, compensable evaluation 
under Diagnostic Codes 5262 and 5263, respectively, is not 
warranted.

Finally, while the medical evidence reflects that the veteran 
meets the criteria for compensable evaluations under 
Diagnostic Codes 5010 for limitation of right and left knee 
joint flexion motion and arguably under Diagnostic Code 5260 
for limited range of flexion, he does not exhibit ankylosis 
or limitation of extension such as to warrant compensable 
separate, additional evaluations under Diagnostic Code 5262 
or 5261 as he has consistently exhibited full range of 
extension motion, bilaterally.  Having considered whether an 
additional, compensable evaluation may be assigned for 
limitation of extension motion in the right and left knee, in 
addition to limitation of flexion motion, which is currently 
assigned under Diagnostic Codes 5010 and 5014-5010, each, 
respectively, the Board notes that further additional, 
compensable evaluation based on limitation of right or left 
knee joint motion would be impermissible under 38 C.F.R. 
§ 4.14.  Similarly, the medical evidence does not show that 
the veteran's right and left knees are ankylosed. 

In summary, the Board finds that a preponderance of the 
evidence is against an initial grant greater than 10 percent 
under Diagnostic Code 5010 for OSD with DJD in the right knee 
and 10 percent under Diagnostic Code 5014-5010 for OSD with 
DJD in the left knee.  

In evaluating the veteran's service-connected knee 
disabilities, the Board considered the disabling effects of 
pain, as indicated in the above discussions. See DeLuca, 
supra. The veteran's complaints of pain and pain upon motion, 
and reported flare-ups, and the examiners' observations of 
pain and painful motion, and additional pain on repetitive 
use as well as early observations of fatigue, weakness, lack 
of endurance and incoordination were considered in the level 
of impairment and loss of function attributed to his knee 
disabilities.  The Board notes that these manifestations are 
contemplated in the evaluations already assigned for this 
disability.  Indeed, the April 2006 VA examination clearly 
took the veteran's complaints of pain on motion and 
repetitive use when such measurements were recorded.  The 
examiner also noted it was not possible to comment on 
additional loss of range of motion during flare-up without 
resort to mere speculation.  The presence of other factors 
listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is not 
shown.  

The veteran contends that his right and left knee 
disabilities are worse than originally evaluated.  He has 
offered his testimony and that of his witness in support of 
this argument.  The Board notes that the veteran and his 
witness are competent to report his symptoms and complaints 
and observations of same.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran and his witness are 
not competent to offer medical opinion as to extent of his 
disabilities as they are laypersons and do not possess the 
required medical qualifications to provide opinions as to the 
nature and extent of his knee disabilities.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

As the preponderance of the evidence weighs against the 
claim, the benefit-of-the- doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

In considering the claim for an initial compensable 
evaluation for the service-connected right and left knee 
disabilities, the Board has considered whether "staged 
ratings" or separate ratings for separate periods of time 
may be assigned.  However, the Board finds that the medical 
evidence does not support the assignment of "staged 
ratings" in the present case for either the right or left 
knee disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question.

The veteran's treating VA physician opined in an August 2004 
statement that the veteran was unemployable due to his knee 
and lower back disabilities without differentiation.  
Similarly, SSA records show the veteran was found disabled 
due to a number of nonservice connected conditions, including 
but not limited to vascular insufficiency, a lower back 
condition, and obesity, as well as the service connected 
right and left knee disabilities.  Finally, the Board notes 
that the April 2006 VA examiner opined specifically that the 
veteran is, in fact, precluded from his ordinary employment 
as a heavy equipment operator because of his bilateral knee 
disability, which is significantly aggravated by his morbid 
obesity.  In making this opinion, the examiner noted that the 
veteran has had no other training or education that would 
allow him to pursue sedentary work.  Nonetheless, the 
examiner further opined that the veteran's current knee 
symptomatology is due to degenerative joint disease, which is 
not the result of the veteran's active service.  Rather, the 
examiner explained, OSD is an extra-articular disease of the 
knees and is not a degenerative condition.  Therefore, the 
examiner opined, the veteran's currently diagnosed DJD of the 
knees is not the result of the veteran's service-connected 
OSD.  There being no evidence that the veteran had DJD 
disease during active service or for more than 20 years 
following his discharge from active service (and well-beyond 
the one-year presumptive period) the examiner opined that the 
veteran's DJD of the right and left knees was caused by many 
years of morbid obesity as well as the effects of daily 
living.  The examiner thus opined that the veteran's current 
knee symptomatology is not the result of his service-
connected right and left knee disabilities.

Notwithstanding, the Board notes that even considering the 
symptomatology attributed to the DJD of the right and left 
knees, the Board finds that the medical evidence establishes 
that the veteran's unemployability is not due, solely, to his 
service-connected right and left knee disabilities.  
Accordingly, the Board thus finds there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual in the case of 
his right and left knee disabilities.

ORDER

An initial evaluation greater than 10 percent for OSD with 
DJD in the right knee is denied.

An initial evaluation greater than 10 percent for OSD with 
DJD in the left knee is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


